Citation Nr: 0639681	
Decision Date: 12/20/06    Archive Date: 01/04/07

DOCKET NO.  04-09 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.C. Peltzer, Counsel




INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision issued 
by the Regional Office (RO) of the Department of Veterans 
Affairs (VA) located in Indianapolis, Indiana.  The Board 
issued a remand memorandum in March 2005 in connection with 
the veteran's request for a hearing.  The requested hearing 
was scheduled at which time the veteran cancelled his 
request.  See April 2005 correspondence.


FINDING OF FACT

Competent medical evidence does not reveal bilateral hearing 
loss disability for VA purposes.


CONCLUSION OF LAW

Bilateral hearing loss disability was not incurred in or 
aggravated by active service, and may not be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2006).



Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. § 
3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).

Further, on March 3, 2006, the United States Court of Appeals 
for Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

VA satisfied its duty to notify by means of letters from the 
AOJ to the veteran in March 2002 and March 2004.   The 
letters informed the veteran of what evidence was required to 
substantiate a service connection claim and of his and VA's 
respective duties for obtaining evidence.  While he was not 
informed of potential rating and effective date criteria, as 
the weight of the evidence is against his claim, this lack of 
notice is harmless error.

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The AOJ letter requested the veteran 
either authorize VA to obtain evidence on his behalf or 
submit the evidence.  See also February 2002 (veteran 
identifying only VA treatment).  Under these circumstances, 
the Board is satisfied the appellant has been adequately 
informed of the need to submit relevant evidence in his 
possession.

Here, the Board also finds that any defect with respect to 
the timing of the VCAA notice requirement was harmless error.  
Although additional notice was provided to the veteran after 
the initial adjudication, the claim was thereafter 
readjudicated.  The content of the notice provided to the 
veteran fully complied with the requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify.  Not only has the veteran been provided with every 
opportunity to submit evidence and argument in support of his 
claim and to respond to VA notices, but the actions taken by 
VA have essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.  For these reasons, it is not 
prejudicial to the veteran for the Board to proceed to 
finally decide this appeal.

Duty to Assist

With regard to the duty to assist, the claims file contains 
some service medical records.  Also of record are identified 
post-service VA medical records as well as the reports of VA 
examination conducted in connection with this claim.  The 
claims file contains the veteran's statements in support of 
his appeal which the Board has carefully reviewed and 
concludes that he has not identified further evidence not 
already of record for which he has not been afforded the 
opportunity to either submit or authorize VA to obtain.  The 
Board has also perused the medical records for references to 
additional treatment reports not of record, but has found 
nothing to suggest that there is any outstanding evidence 
with respect to the veteran's claim which VA has been 
authorized to obtain.  Based on the foregoing, the Board 
finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
the claim has been obtained.

Service Connection Claim

The veteran's service medical records indicate that while on 
active duty the veteran complained of diminished hearing.  
Although some testing revealed hearing loss, audiometric 
testing on examination in November 1979 did not reveal 
hearing loss.  The threshold for normal hearing is from 0 to 
20 decibels, and higher threshold levels indicate some degree 
of hearing loss.  Hensley v. Brown, 5 Vet.App. 155, 157 
(1993).  He asserts that he currently has hearing loss as the 
result of his military service.  Service connection generally 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, there must be competent medical evidence to that 
effect; lay assertions of medical status, such as the 
veteran's statements in support of claim, do not constitute 
competent medical evidence of the diagnosis or etiology of 
the claimed disability.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  

For the purposes of VA benefits, impaired hearing shall be 
considered a disability when the auditory thresholds in any 
of the frequencies of 500, 1,000, 2,000, 3,000, and 4,000 Hz 
are 40 decibels or greater; the thresholds for at least three 
of these frequencies are 26 decibels or greater; or when 
speech recognition scores are 94 percent or less.  38 C.F.R. 
§ 3.385 (2006).  Clinical demonstration of a current chronic 
disability is requisite for service connection and there can 
be no valid claim for service connection in the absence of 
proof of a present disability.  See Brammer v. Derwinski, 3 
Vet. App. 223 (1992); Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997).  The veteran's VA treatment records and reports 
of VA medical examination conducted in June 2002 and August 
2004 fail to demonstrate hearing loss disability for VA 
purposes.  As the competent medical evidence does not reveal 
current hearing loss disability for VA purposes, the weight 
of the evidence is against his service connection claim and 
this appeal is denied.


ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


